Reversed and Remanded and Memorandum Opinion filed April 26, 2007







Reversed
and Remanded and Memorandum Opinion filed April 26, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00349-CV
____________
 
MARY LINDA MCCALL,
Appellant
 
V.
 
RYAN DYLAN WILLIAMS,
Appellee
 

 
On Appeal from Probate Court No. 1
Harris County, Texas
Trial Court Cause No.
332026-401
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from the portion of the judgment, signed November 30, 2006, awarding
appellee, Ryan Williams, an interest in the proceeds of Equitable Life
Insurance Policy No. 44 219 385.  On April 6, 2007, the parties filed a joint
motion to sever this portion of the appeal and to reverse and remand the
severed portion to the trial court for rendition of judgment in accordance with
the parties= settlement agreement.  See Tex.
R. App. P. 42.1.  We grant the motion.
 




Today,
the court has issued an order, severing the portion of the judgment, signed
November 30, 2006, awarding appellee, Ryan Williams, an interest in the
proceeds of Equitable Life Insurance Policy No. 44 219 385, and transferring it
to this appellate cause number.   We reverse the portion of the November 30,
2006, judgment appealed in this cause, and remand it to the trial court for
rendition of judgment in accordance with the parties= settlement agreement.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed April
26, 2007.
Panel consists of Justices Yates, Edelman , and
Seymore.